DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 15 contains the trademark/trade name “Core Sync”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the particular product providing bus input and output signals and, accordingly, the identification/description is indefinite.
For the purpose of applying art, the examiner is interpreting claims 7 and 15 so as to require “…that the primary DC power is present or absent by sensing signals received via communication bus input/output signals”.
Claims 8-11 and 16-19 are rejected merely for inheriting the above deficiencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 12, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hick (US 2018/0054083).

Claim 1: Hick discloses an emergency Power-over-Ethernet (PoE), power control system (Figs.2 and 3) comprising: 
an electronic emergency power control module (25, 40, and 27 of 6, Figs.2 and 3) configured to (i) receive emergency DC power (at 27) from an AC-to-DC conversion stage (either 42 or an AC/DC conversion stage inherent in the embodiment discussed in [0039], where the emergency power input may be “an alternating current (AC) … emergency electrical system, or AC … alternative electrical power”) and primary DC PoE power (24) from an electronic, primary DC driver (input from 24, e.g. the primary DC driver being PoE switch 2), (ii) monitor the presence and absence of primary DC power (via 25; see [0056]), and (iii) provide the primary DC power or the emergency DC power to one or more load devices ([0057]).

Claim 12: Hick discloses an emergency Power-over-Ethernet (PoE), power control system (Fig.5) comprising: 
an electronic emergency power control and driving module (100) comprising, 
an integral, primary electronic DC PoE power driving module (110, integral to 100; see [0071]), and an integral, electronic relay control module (106, corresponding to circuit 6 shown in Fig.3; see [0079]) configured to (i) receive primary DC PoE power (from 110, being the PoE input; see Figs.5 and 3) from the integral driving module (from 110; see Fig.5) and emergency DC power (30, which is received in 106 at 42 in Fig.3), (ii) monitor the presence and absence of the primary DC power (via 25; see [0056]), and (iii) provide the primary DC power or the emergency DC power to one or more load devices (see [0057]).

Claim 2: Hick discloses an electronic AC-DC conversion stage (inherent in the embodiment where an emergency AC power source is utilized, discussed in [0039] and in the discussion of claim 1 above; i.e. since Hick discloses an embodiment where the emergency power is AC and 42 outputs DC, either 42 is an AC/DC converter or an AC/DC converter must exist in the system prior to 42 with 42 being a DC-DC converter).
Claims 3 and 20: Hick discloses wherein the one or more load devices comprises one or more LED, solid state lights (4; see Fig.2 and [0044]).
Claim 6: Hick discloses wherein the emergency power control module comprises on-board relay control circuitry (25,40) for detecting the presence and absence of the primary DC power and controlling an on-board relay module in order to connect primary DC power and/or emergency DC power to the one or more load devices (see [0056]-[0057]).
Claim 14: Hick discloses herein the integral, electronic relay control module comprises an on-board, emergency electronic driving module (42 of Fig.3), an on-board relay module (27 of Fig.3) and on-board relay control circuitry (40, 25) for detecting the presence and absence of primary DC power and controlling the on-board relay module in order to connect the primary DC power or emergency DC power to the one or more load devices (see [0056]-[0057]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hick in view of Karam (US 2010/0117808).

Hick discloses the limitations of claims 1 and 2, specifically an inherent AC/DC converter that much be presented to convert the AC emergency power source disclosed in [0039] to DC power at the output or input of 42 (i.e. in the AC emergency power embodiment of Hick, either 42 must comprise an AC/DC converter to provide the DC output or 42 is a DC-DC converter and an AC/DC converter is provided externally). However, Hick does not explicitly disclose “a remote AC-to-DC conversion stage” as required by the claim. Karam discloses that in a similar PoE system, an AC-DC converter may be provided remotely to supply DC power to the system. See [0026]: “An auxiliary power source (AUX PWR) 28 (such as an external AC-DC converter) may be connected to one or both of the PD power circuitry 26A, 26B as shown”. Since the device of Hick would function identically whether the AC-to-DC converter was provided internally or externally as disclosed by Karam, the results of providing an external AC-DC converter in order to provide a suitable emergency power DC voltage would have been predictable to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have combined the external AC-DC converter of Karam in combination with the device receiving DC emergency power of Hick in order to have provided the predictable result of providing a suitable DC power from an AC source.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hick in view of Kawai (US 2019/0181773).
Hick discloses the limitations of claims 1 and 2, specifically an inherent AC/DC converter that much be presented to convert the AC emergency power source disclosed in [0039] to DC power at the output or input of 42 (i.e. in the AC emergency power embodiment of Hick, either 42 must comprise an AC/DC converter to provide the DC output or 42 is a DC-DC converter and an AC/DC converter is provided externally). However, Hick does not explicitly disclose “a plurality of AC-DC conversion units, each unit operable to receive an emergency AC power signal from an emergency AC power source and convert a respective, received AC power signal to a DC power signal and output the DC power signal as an emergency DC power signal to a respective emergency, PoE power control module.” as required by the claim. Kawai discloses that in providing DC voltage (output of 103) from an AC power supply (101A/B), a plurality of AC-DC converters (103A-103C) operable to receive an AC power signal and convert a respective AC power signal to a DC power signal (see Fig.1 and [0034]). Kawai discloses that by utilizing a plurality of AC-DC converters, redundancy ensuring consistent operation and an extended lifetime may be accomplished. See [0034]-[0035]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the multiple AC-DC converters of Kawai to convert the AC emergency power source of Hick to DC and output it to the PoE power control module (e.g. in Figs.5 and 3 of Hick) in order to have provided redundancy ensuring consistent operation and an extended operational lifetime.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hick in view of Mackey et al. (WO 2017/151314 A1, hereinafter “Mackey”).

Hick discloses the limitations of claims 1 and 2, specifically an inherent AC/DC converter that much be presented to convert the AC emergency power source disclosed in [0039] to DC power at the output or input of 42 (i.e. in the AC emergency power embodiment of Hick, either 42 must comprise an AC/DC converter to provide the DC output or 42 is a DC-DC converter and an AC/DC converter is provided externally). However, Hick does not explicitly disclose an integral, electronic AC-to-DC conversion stage operable to receive emergency AC power and convert the received, emergency AC power into the emergency DC power. Mackey discloses that in a similar ethernet-based power distribution device (Fig.14), a AC-DC power supply (196) may be provided integral to the remainder of the device. See [0050]. One of ordinary skill in the art would have thus recognized the integral AC-DC power supply 196 of Mackey as suitable as the “DC power supply 42” of Hick in the embodiment of Hick discussing an AC power source as the emergency power input. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the integral AC-DC converter of Mackey as a suitable AC-DC converter as required by Hick.

Allowable Subject Matter
Claims 7-11 and 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not clearly disclose within the context of the claims “wherein the on- board relay control circuitry is further operable to detect that the primary DC power is present or absent by sensing signals received via communication bus input/output signals”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849